  Case 3:20-cv-00370-JPG Document 1 Filed 04/23/20 Page 1 of 21 Page ID #1



                            UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

JASON PARMELEY
MARCO GUIRLANDO


Plaintiffs,
                                                        Case No.     20-370-JPG

                                                         Complaint
DONALD J. TRUMP
WILLIAM BARR
M.D. CARVAJAL
ADAM W. COHEN
TOM WERLICH


Defendants,


                                          COMPLAINT



Plaintiffs JASON PARMELEY and MARCO GUIRLANDO,filing as a Pro-Se litigates

individually and on behalf of a class of similarly situated individuals, file this complaint for

declaratory and injunctive relief against the Defendants UNITIED STATES ATTORNEY,

William Barr, DIRECTOR of THE FEDERAL BUREAU OF PRISONS, M.D. Carvajal,

DIRECTOR of DEPARTMENT OF JUSTICE, Adam W. Cohen, and WARDEN TOM

WERLICH and others and alleged as follows:

                                        INTRODUCTION


    1. Without urgent action by Federal Bureau ofPrisons director and the Department of
       Justice Director to drastically reduce Federal prison populations, the Novel Corona Virus
       (COVID-19)is likely to spread not just inside the prison system, but throughout the
       general public in the communities where the Federal prisons are located. Nearly 176,000
       Federal inmates are housed by the Federal Bureau ofPrisons, living in close quarters
       where all aspects of daily life, including healthcare, and recreation take place. As with
       other congregate settings like nursing homes and long term disability facilities, even with
       social distancing can never be fully or effectively implemented in a correctional
       institution. Each day thousands of staff must come and go from a correctional facility

                                                  1
Case 3:20-cv-00370-JPG Document 1 Filed 04/23/20 Page 2 of 21 Page ID #2
Case 3:20-cv-00370-JPG Document 1 Filed 04/23/20 Page 3 of 21 Page ID #3
Case 3:20-cv-00370-JPG Document 1 Filed 04/23/20 Page 4 of 21 Page ID #4
Case 3:20-cv-00370-JPG Document 1 Filed 04/23/20 Page 5 of 21 Page ID #5
Case 3:20-cv-00370-JPG Document 1 Filed 04/23/20 Page 6 of 21 Page ID #6
Case 3:20-cv-00370-JPG Document 1 Filed 04/23/20 Page 7 of 21 Page ID #7
Case 3:20-cv-00370-JPG Document 1 Filed 04/23/20 Page 8 of 21 Page ID #8
Case 3:20-cv-00370-JPG Document 1 Filed 04/23/20 Page 9 of 21 Page ID #9
Case 3:20-cv-00370-JPG Document 1 Filed 04/23/20 Page 10 of 21 Page ID #10
Case 3:20-cv-00370-JPG Document 1 Filed 04/23/20 Page 11 of 21 Page ID #11
Case 3:20-cv-00370-JPG Document 1 Filed 04/23/20 Page 12 of 21 Page ID #12
Case 3:20-cv-00370-JPG Document 1 Filed 04/23/20 Page 13 of 21 Page ID #13
Case 3:20-cv-00370-JPG Document 1 Filed 04/23/20 Page 14 of 21 Page ID #14
Case 3:20-cv-00370-JPG Document 1 Filed 04/23/20 Page 15 of 21 Page ID #15
Case 3:20-cv-00370-JPG Document 1 Filed 04/23/20 Page 16 of 21 Page ID #16
Case 3:20-cv-00370-JPG Document 1 Filed 04/23/20 Page 17 of 21 Page ID #17
Case 3:20-cv-00370-JPG Document 1 Filed 04/23/20 Page 18 of 21 Page ID #18
Case 3:20-cv-00370-JPG Document 1 Filed 04/23/20 Page 19 of 21 Page ID #19
Case 3:20-cv-00370-JPG Document 1 Filed 04/23/20 Page 20 of 21 Page ID #20
Case 3:20-cv-00370-JPG Document 1 Filed 04/23/20 Page 21 of 21 Page ID #21
